Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-3, drawn to a three-chamber syringe, classified in A61M 5/19	(having more than one chamber).
II. Claims 4 & 5, drawn to methods for fat grafting, classified in A61M2202/08 (Lipoids).
The inventions are independent or distinct, each from the other because:
Inventions I three-chamber syringe (claim 1-3) and II methods for fat grafting (claims 4, 5) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced with another materially different product such as another three-chamber syringe (e.g., CN 107982586).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. 
1. A full search would require searching for both:
A) a three-chamber syringe with both apertured stopper and shaft for separation of any oil-water mixture in all classifications (e.g., BIJ13/00 Colloid chemistry, B01J13/05..by phase separation); and 
B) a fat grafting method with a three-chamber syringe which is in only the medical arts (e.g., A61B17/00 Surgical instruments, devices or methods; A61B17/322..Skin grafting apparatus).
2. The three-chambered syringe described in claim 1 can be used to separate mixtures (e.g., oil-and-water mixtures) either with or without a centrifuge. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





ERIC STORR SAGE HANDBERG/       Examiner, Art Unit 3781                                                                                                                                                                                                 
/Adam Marcetich/Primary Examiner, Art Unit 3781